Exhibit 10.3
 
EMPLOYMENT AGREEMENT dated July 2, 2012, between Roadships Holdings, Inc., a
Delaware corporation, with a principal place of business at 284 W Millbrook
Road, Raleigh NC 27609 ( “Company”) and Robert George McClelland, an individual
residing at 83 Fig Tree Drive, Goonellabah, NSW Australlia (“Executive”)
 
R E C I T A L S


Whereas, Executive will serve the Company a principal executive officer;


Whereas, Executive’s leadership and services will constitute a major factor in
the successful growth and development of the Company, its subsidiaries and
affiliates; and


Whereas, the Company desires to employ and retain the unique experience, ability
and services of Executive as a principal executive officer and desires to retain
Executive’s services in an advisory and consulting capacity and to prevent any
other competitive business from securing his services and utilizing his
experience, background and expertise.


Whereas, the terms, conditions and undertakings of this Agreement were submitted
to, and duly approved and authorized by the Company’s Board of Directors at a
meeting held on June ___, 2012.


NOW THEREFORE in consideration of the mutual promises, terms, conditions and
undertakings hereinafter set forth, it is agreed between the parties as follows:


1.  
Employment



 (a)  Executive Employment:  The Company employs Executive and Executive accepts
employment in a principal executive and managerial capacity until July 2,
2014.  After July 2, 2013 either Executive or the Company may, at any time
terminate Executive’s Executive Employment subject to the restrictions and
conditions hereinafter contained on two (2) months prior written notice to the
other party.


(b) Automatic Renewal:  This Agreement shall be renewed automatically for
succeeding terms of two (2) years each unless either party gives written notice
to the other at least sixty (60) days prior to the expiration of any term of
Executive’s or Company’s intention not to renew pursuant to Company’s bylaws.


(c)  “Executive Employment” Defined:  “Executive Employment” as used herein
refers to the entire prior of employment of Executive by Company, whether for
the periods provided above, or whether terminated earlier as hereinafter
provided or extended by mutual agreement between the Company and Executive.


(d) Advisory Period:  If Executive’s Executive Employment is terminated as
provided for in paragraph (a) above and such termination was not with cause,
then the Company shall retain him as an advisor and consultant for a period of
six months after termination (the “Advisory Period”).




2.           Duties and obligations.


(a) Executive shall serve as Secretary and Director of the Company.  In
Executive’s capacity, Executive shall do and perform all services, acts, or
things necessary or advisable to manage and conduct the business of Company,
including the hiring and firing of all employees, subject at all times to the
policies set forth by the Company’s Board of Directors, and to the consent of
the Board when required by the terms of this contract, and in conformity with
the By-laws of the Company.


 
 

--------------------------------------------------------------------------------

 
(b) During the period of Executive’s Executive Employment, Executive shall
devote full time to such employment.  If elected, he shall serve as a director
and/or officer of the Company and any of its subsidiaries and affiliates
(hereinafter collectively referred to as “Company Subsidiaries”) and shall
perform duties customarily incidental to such offices and all other duties the
Board of Directors of the Company and the Company Subsidiaries or affiliates,
may, from time to time, assign to Executive.  If Executive is presently a member
of the Board and/or an officer of the Company and a member of the Board and/or
an officer of the Company Subsidiaries and affiliates, then Executive shall
perform duties customarily incidental to such offices and all other duties the
Board of Directors may, from time to time assign, and have assigned to him.


(c)  During the term of employment, Executive shall diligently and
conscientiously devote his entire time, attention and effort to the tasks which
Company or its owners shall assign to him.  The expenditure of time for
educational, charitable and professional activities shall not be deemed a breach
of this Agreement if those activities do not materially interfere with the
services required under this Agreement and shall not require the prior written
consent of the Board of Directors.  If the Executive is elected or appointed as
a director or committee member, Executive shall serve in such capacity or
capacities without further compensation unless agreed to in writing by the
parties hereto. Nothing herein shall be construed, however, to require the
Executive’s election or appointment as a director or an officer.


(d) The Executive shall exert his best efforts and devote substantially all of
his time and attention to the Company's affairs. The Executive shall be in
complete charge of the corporate record keeping and corporate governance of the
Company, and shall have full authority and responsibility, subject to the
general direction, approval, and control of the Company's Board of
Directors.  Executive’s powers shall include the authority to hire and fire
Company personnel and to retain consultants when Executive deems necessary to
implement Company policies.  Executive shall at all times, discharge his duties
in consultation with, and under the supervision of, the Company’s Board of
Directors.  In the performance of Executive’s duties, Executive shall make his
principal office in such place as the Company’s Board of Directors and Executive
may, from time to time, agree.


(e)  Competitive Activities and Restrictions.
 
(1)  During the term of this contract Executive shall not, directly or
indirectly, either as an employee, company, consultant, agent, principal,
partner, stockholder, corporate officer, director, or in any other individual or
representative capacity, engage or participate in any business that is in
competition in any manner whatsoever with the business of Company without the
prior written consent of the Company.
 
(2) Executive agrees that during the term of this contract and for a period of
two (2) years after termination of this Agreement, Executive shall not directly
or indirectly solicit, hire, recruit, or encourage any other employee of Company
to leave Company.
 
(3)  Restrictive Covenant.  For a period of two (2) years after the termination
or expiration of this Agreement, the Executive shall not, directly or
indirectly, own, manage, operate, control, be employed by, participate in, or be
connected in any manner with the ownership, management, operation, or control of
any business similar to the type of business conducted by the Company at the
time this Agreement terminates.  Because of the global nature of the shipping
and logistics industry and since the parties intend to operate the company
internationally, the radius (the “Radius”) of this restrictive covenant shall
include but not by way of limitation all of North America, South America,
Australia and New Zealand, Asia, Europe, Antarctica, Greenland, Africa and any
area deemed to be international waters or transboundary waters as defined from
time to time. In the event of the Executive's actual or threatened breach of
this paragraph, the Company shall be entitled to a preliminary restraining order
and injunction restraining the Executive from violating its provisions. Nothing
in this Agreement shall be construed to prohibit the Company from pursuing any
other available remedies for such breach or threatened breach, including the
recovery of damages from the Executive.
 
 
 

--------------------------------------------------------------------------------

 
(4)  For a period of twenty-four (24) months after this Agreement has been
terminated for any reason, regardless of whether the termination is initiated by
Company or Executive, or for a period of time equal to the length of Executive's
employment with Company if such tenure is less than twenty-four (24) months,
Executive will not, directly or indirectly, solicit any person, company, firm,
or corporation who is or was a customer of Company during a period of five (5)
years prior to the termination of Executive's employment. Executive agrees not
to solicit such customers on behalf of himself or any other person, firm,
company, or corporation.
 
(5) The Executive agrees that for a period of six (6) months after the
termination of his employment with Company, regardless of whether the
termination was initiated by Company or Executive, he will not accept employment
with, or act as a consultant, contractor, advisor, or in any other capacity for,
a competitor of the Company, or enter into competition with the Company, either
by himself or through any entity owned or managed in whole or in part by the
Executive, within the Radius. The term ''competitor,'' as used herein, means any
entity primarily engaged in the business of shipping, logistics, short sea
shipping, designing, building and operations, or primarily engaged in any other
business in which Company engages subsequent to the date of this Agreement.
 
(6) The parties have attempted to limit Executive's right to compete only to the
extent necessary to protect Company from unfair competition. The parties
recognize, however, that reasonable people may differ in making such a
determination. Consequently, the parties hereby agree that, if the scope or
enforceability of the restrictive covenant is in any way disputed at any time, a
court or other trier of fact may modify and enforce the covenant to the extent
that it believes the covenant is reasonable under the circumstances existing at
that time.
 
(7) Executive further acknowledges that (i) in the event Executive’s employment
with Company terminates for any reason, regardless of whether the termination is
initiated by Company or Executive, Executive will be able to earn a livelihood
without violating the foregoing restrictions; and (ii) Executive’s ability to
earn a livelihood without violating such restrictions is a material condition of
Executive’s employment with Company.
 
(f)  Uniqueness of Executive’s Services.  Executive represents and agrees that
the services to be performed under the terms of this contract are of a special,
unique, unusual, extraordinary, and intellectual character that gives them a
peculiar value, the loss of which cannot be reasonably or adequately compensated
in damages in an action at law. Executive therefore expressly agrees that
Company, in addition to any other rights or remedies that Company may possess,
shall be entitled to injunctive and other equitable relief to prevent or remedy
a breach of this contract by Executive.
 
(g) Matters Requiring Consent of the Board of Directors:  Executive shall not,
without the specific approval of Company’s Board of Directors, do or contract to
do any of the following:


(1) Borrow on behalf of Company during any fiscal year an amount in excess of
Five Hundred Thousand ($500,000) Dollars;


(2) Permit any customer or client of Company to become indebted to Company in an
amount in excess of One Million ($1,000,000) Dollars;


 
 

--------------------------------------------------------------------------------

 
(3) Purchase capital equipment for amounts in excess of the amounts budgeted for
expenditure by the Board of Directors;


(4) Sell any single capital asset of Company, other than equity issued for
compensation and services, having a market value in excess of Two Hundred Fifty
Thousand ($250,000) Dollars or a total of capital assets during a fiscal year
having a market value in excess of Two Hundred Fifty Thousand ($250,000)
Dollars; and


(5) Commit Company to the expenditure of more than Two Million Five Hundred
Thousand ($2,500,000) Dollars in the development and sale of new products and
services.


3.           Vacations and Personal days.  Executive shall be entitled to annual
vacations, during which time his Salary and compensation shall be paid, in a
manner commensurate with his status as a principal executive, which shall be
four weeks per year.  Executive shall be entitled to five (5) unauthorized
absences per year and ten (10) personal days.  The personal days must be
scheduled in advance and are subject to the requirements of the Company.  Any
unused Vacation and Personal days can be accrued from year to year.


4.           Salary, Compensation, Incentives and Benefits.


(a) During the period of Executive Employment, the Company shall pay to
Executive a salary (“Salary”), to be fixed by the Board of Directors, from time
to time, during that period.  In no event, however, shall Executive’s Salary be
less than the compensation presently received by Executive. Currently and as of
the date of this Agreement, Executive is paid an annual compensation of one ($1)
Dollar.    The bonus incentive package, if any, will hereafter conform to the
provisions of Paragraph 4(b) below.  Executive shall be paid every four
weeks.  In addition, to all other remuneration provided for in this Agreement,
if Executive serves at any time as a Director, Executive shall be entitled to
receive at the discretion of the Company, Company Subsidiaries or affiliate a
Director’s fee for such services.  Salary and compensation payments shall be
subject to withholding and other applicable taxes.  Annual Salary increases are
to be based upon a percentage of the increase in annual revenues of the Company
as further set forth hereinafter.


(b) Bonus Incentive Package. Reserved.


(c)  Salary Continuation During Permanent Disability.  If Executive for any
reason whatsoever becomes permanently disabled so that Executive is unable to
perform the duties prescribed herein, Company agrees to pay Executive One
Hundred (100%) percent of Executive's annual salary, payable in the same manner
as provided for the payment of salary herein, for the remainder of the
employment term provided for herein.


(d) Effect of Death.  If Executive dies during the term of this Agreement, but
prior to any renewal period which has not commenced at least thirty (30) days
prior to the date of death, compensation payments shall continue and shall be
made payable to Executive’s widow, or, if Executive’s widow predeceases
Executive, then to Executive’s estate, in equal monthly installments.  The total
of these payments shall equal the Compensation and bonuses provided for in
Paragraph 4(a) above. Such payments shall commence in the month following the
date of Executive’s death.


 
 

--------------------------------------------------------------------------------

 
(e) This Agreement shall not be in lieu of any rights, benefits and privileges
to which Executive may be entitled to as an Executive of the Company under any
retirement, pension, profit-sharing, insurance, hospital or other plans which
may now be in effect or which may hereafter be adopted.  Executive shall have
the same rights and privileges to participate in such plans and benefits as any
other Executive during Executive’s period of Executive Employment.


(f)  Company agrees to include Executive in the full coverage of medical,
dental, and eye care insurance.


(g) Executive is entitled to receive from Company all fringe benefits in effect
for Company’s principal executive officers.


5.  
Advisory Compensation.



(a)  Payment and services.  During the Advisory Period, the Company shall pay to
Executive an annual compensation equal to one-half of his Salary during the last
twelve month period of Executive’s employment (“Advisory Compensation”), to be
paid in equal monthly installments on the fifteenth (15th) day of each
month.  While receiving such Advisory Compensation, Executive shall, at all
reasonable times, to the extent his physical and mental condition permits, be
available to consult with and advise the Company’s officers, directors and other
representatives.  If Executive’s physical or mental condition prevents him from
fulfilling his consulting or advisory duties, Executive shall still be entitled
to the Advisory Compensation during the entire Advisory Period.  The parties
agree that this advice and counsel shall not entail full time service and shall
be consistent with Executive's retirement status


(b) Restriction:  During the Advisory Period Executive shall be deemed to be an
independent contractor and shall be permitted to engage in any business or
perform services for his own account, provided that such business and services
shall not be in competition with, or be for a company that is in competition
with, the Company or its subsidiaries or affiliates.


6.           Expenses.


(a) The Company recognizes that Executive will have to incur certain out of
pocket expenses related to his services and the Company’s business and that it
will be extremely difficult to account for such expenses. It is understood that
Executive’s Salary and compensation is intended to cover all such out-of-pocket
expenses. The Company, however, shall reimburse Executive for any specific
expenditure incurred for travel, lodging, entertainment and similar items upon
the presentation to Company of an itemized account of such expenditures.  Each
such expenditure shall be reimbursable only if it is of a nature qualifying it
as a proper deduction on the federal and state income tax return of
Company.  Notwithstanding the foregoing, during the Advisory Period the Company
shall reimburse Executive for all expenses incident to the rendering of advisory
and consultant services.


7.           Insurance.  Reserved


8.           Indemnification. The Company shall indemnify the Executive and hold
him harmless for all acts or decisions made by him in good faith while
performing services for the Company and Company Subsidiaries and affiliates. The
Company shall also use its best efforts to obtain coverage for him under any
insurance policy now in force or hereinafter obtained during the term of this
Agreement covering the other officers and directors of the Company and Company
Subsidiaries and affiliates against lawsuits. The Company shall pay all expenses
including attorney's fees, actually and necessarily incurred by the Executive in
connection with the defense of such act, suit or proceeding, and in connection
with any related appeal, including the cost of court settlements.


 
 

--------------------------------------------------------------------------------

 
9.           Incapacity and Termination.


(a) "Cause" for termination shall mean (i) Employee's final conviction of a
felony involving a crime of moral turpitude or (ii) acts of Employee which, in
the unanimous judgment of the Board, constitute willful fraud on the part of
Employee in connection with his duties under this Agreement, including
misappropriation or embezzlement in the performance of duties as an employee of
the Company, or willfully engaging in conduct materially injurious to the
Company and in violation of the covenants contained in this Agreement.


(b) Termination.  This Agreement may be terminated by the Company with the
express approval of the Board of Directors, without prior notice to Executive on
account of Executive’s gross misconduct, a violation of this Agreement, habitual
neglect of the Executive to perform his duties under this Agreement, Executive’s
acts of dishonesty or other conduct which damages the reputation or standing of
the Company, Executive’s unauthorized disclosure of confidential information or
trade secrets, dishonesty, fraud, misrepresentation or other acts of moral
turpitude as would prevent the effective performance of Executive’s duties and
Executive’s breach of Executive’s duty of loyalty to Company.


(c) Termination upon sale of Company:  Notwithstanding anything to the contrary,
the Company may terminate this Agreement by giving ten (10) days notice to the
Executive if any of the following events occur:


(1) the Company sells substantially all of its assets to a single purchaser or
to a group of associated purchasers;
 
(2) at least two-thirds of the outstanding corporate shares of the Company are
sold, exchanged, or otherwise disposed of, in one transaction;
 
(3) the Company elects to terminate its business or liquidate its assets; or
 
(4) there is a merger or consolidation of the Company in a transaction in which
the Company’s s shareholders receive less than fifty (50%) percent of the
outstanding voting shares of the new or continuing corporation.


(d)  Effect of Merger, Consolidation, transfer of assets, or Dissolution.


(1)  This agreement shall not be terminated by any voluntary or involuntary
dissolution of Company resulting from either a merger or consolidation in which
Company is not the consolidated or surviving corporation, or a transfer of all
or substantially all of the assets of Company.


(2)  In the event of any such merger or consolidation or transfer of assets,
Company's rights, benefits, and obligations hereunder shall be assigned to the
surviving or resulting corporation or the transferee of Company's assets.


(e) Termination After Change in Control.


(1)  If there is a ''change in control'' of the Company and Executive is
terminated other than for cause within twelve (12) months after such change in
control, Executive will continue to be covered under all of the Company's health
and major medical plans then in effect for a period of one (1) year at the
Company's sole expense.


 
 

--------------------------------------------------------------------------------

 
(2)  For purposes of this Agreement, the term ''change in control'' is defined
to include: (a) a tender offer or exchange offer made and consummated for
ownership of Company stock representing fifty (50%) percent or more of the
combined voting power of the Company's outstanding securities; (b) the sale or
transfer of substantially all of the Company's assets to another corporation
which is not a wholly-owned subsidiary of the Company; (c) any transaction
relating to the Company which must be described in accordance with item 5(f) of
schedule 14A of Regulation 14A of the Securities and Exchange Commission; (d)
any merger or consolidation of the Company with another corporation, where less
than thirty (30%) percent of the outstanding voting shares of the surviving or
resulting corporation are owned in the aggregate by the Company's former
stockholders; or (e) any tender offer, exchange offer, merger, sale of assets
and/or contested election which results in a total change in the composition of
the Company's Board of Directors.


(3)  The amount paid to Executive pursuant to this Paragraph will be deemed
severance pay in consideration of the Executive's past services to the Company
and his continued services from the date of this Agreement. Executive will have
no duty to mitigate his damages by seeking other employment, nor will
Executive's severance pay hereunder be reduced or offset by any such future
earnings.


10.  Executive’s Stock Holdings in Company


(a)  Disposition of Stock during Lifetime.  Except to the extent as provided for
by Rule 144 of the Securities and Exchange Act, Executive shall not dispose of
any of the shares of stock of the Company now or hereafter owned by him except
pursuant to the terms of this agreement or with the written consent of Michael
Nugent, so long as at the applicable time this individual is still a shareholder
(hereinafter “the other Stockholder”).  The word "dispose" as herein used shall
mean to sell, assign or transfer, with or without consideration, encumber,
pledge, hypothecate, or otherwise dispose of a shares of stock in the Company.


(1) If wishing to dispose of his shares, Executive shall first obtain the
written consent of the other Stockholder.  If no such written consent is given,
the Executive shall give written notice to the Company and the other Stockholder
pursuant to the terms of paragraph 20 of his intention to make such
disposition.  Within thirty (30) days after the receipt of such notice, the
Company, out of its surplus, shall have the option, but not the obligation, to
purchase all of the Executive’s shares of stock.  The Company shall exercise its
option by giving notice thereof to the Executive and the other Stockholder
within said thirty (30) day period.  If such option is not exercised by the
Company, the other Stockholder shall then have the option within a 30-day period
to purchase all of the Executive’s shares. The exercise of this option shall be
in writing and mailed pursuant to the terms of paragraph 20 to the Executive and
the Company. In either event, whether the Company or the other Stockholder
elects to purchase, the notice accepting the offer shall specify the date for
the closing of the purchase which shall be not more than thirty (30) days after
the receipt by the Executive of such acceptance notice given by the Company or
the other Stockholder, as the case may be.


(2) The purchase price shall be the book value, as that term is defined
hereinafter, of the shares as at the date of the first notice, which shall be
binding on both parties.  If such option shall be exercised either in the first
instance by the Company, or, alternatively by the other Stockholder’s, payment
for the capital stock shall be paid as follows: ten (10%) percent of the total
purchase price of the Executive’s stock paid at closing and the remaining
balance in equal monthly self-amortized installments paid over a period of seven
(7) years, the first of which shall be paid within thirty (30) days following
the closing and the remaining installments at consecutive monthly intervals
thereafter, until paid, including, interest at the then prevailing prime
interest rate plus three and one half (3 ½) points.
 
 
 

--------------------------------------------------------------------------------

 
(3) The said installment payments shall be evidenced by a series of eighty-four
(84) negotiable, acceleratable, promissory notes made by the Company or the
other Stockholder, as the case may be, which notes are to be delivered to the
Executive at the time of closing.  The notes shall bear interest at the then
prevailing prime interest rate plus three and one half (3 ½) points and shall
provide that the Company or the other Stockholder, depending upon who is the
purchaser, shall have the privilege of prepayment of all or any part of the
unpaid purchase price upon Ten (10) days prior written notice without penalty,
and that a default in the payment of any note after the expiration of fifteen
(15) days grace period shall cause the remaining unpaid notes to become due and
payable forthwith.


(4) If the Company shall be the purchaser and thereafter the maker of the
promissory notes, the other Stockholder shall unconditionally guarantee payment
of said purchase price and said notes to be delivered in connection
therewith.  The said notes shall bear the unconditional endorsement of the other
Stockholder who shall not be discharged from liability as guarantor by reason of
the subsequent extension, modification or renewal of said promissory notes, or
any of them evidencing such purchase price.


(5) If the offer to sell is neither accepted by the Company nor by the other
Stockholder, the Executive may, thereafter, make a bona fide transfer or dispose
of their shares of stock to a prospective outside purchaser, in which event said
third party shall hold such shares subject to the terms and conditions of this
agreement and shall become a signatory thereto.


(i)           The Executive, in such case, shall give thirty (30) days prior
written notice to the Company and the other Stockholder specifying the name and
address of the prospective outside purchaser and the terms of the proposed
transaction with said outsider.  There shall be annexed to the said notice a
copy of the contract, if any, between the Executive and the outsider.  The
Company shall thereupon, in the first instance, have a further option to
consummate the transaction with the Executive at the same price and at the same
terms as specified in said notice, or alternatively, if the Company shall be
unable or shall refuse to exercise said further option, then the other
Stockholder may do so as provided herein.


(ii)  If such further option be exercised by the Company or other Stockholder,
notice shall be given within a thirty (30) day period to the Executive of the
willingness of the Company, in the first instance, or the other Stockholder, in
the second instance, to close the transaction on the basis offered by an
outsider.  In either event, whether the Company or the other Stockholder elect
to meet the outsider's terms, the acceptance notice shall specify the date for
the closing of the transaction which shall not be more than thirty (30) days
after the giving of notice of acceptance of the further option herein conferred.


(iii)           If the Company or the other Stockholder, for any reason
whatsoever, fail to exercise either the first option provided for under this
agreement or the further option, in either of such cases the Executive’s shares
of stock shall be freed from the restrictions of this agreement and the said
shares of stock may be sold to any outsider upon such terms as the Executive may
see fit to offer and an outsider may see fit to accept.  In such latter case,
the Executive shall likewise give thirty (30) days prior written notice to the
Company and the other Stockholder specifying the name and address of the
prospective outside purchaser and the full terms of the proposed transaction
with said outsider setting forth a copy of the contract with said outsider.  If
the Executive shall be permitted to, and shall, consummate a sale with an
outsider under the provisions of this paragraph of the agreement, in such case,
the Executive shall furnish copies of all documents executed with the outsider
within five (5) days after their execution and delivery otherwise the
transaction with the outsider shall be null and void.  If the Executive shall
not effect a sale or close the transaction with any outsider, the Executive’s
shares shall, nevertheless, continue to be subject to all the restrictions of
this agreement.


 
 

--------------------------------------------------------------------------------

 
(b)  Purchase of Stock Upon Death


(1)  Obligatory Purchase and Sale.  Upon the death of the Executive, all of his
shares of stock, or the shares of stock to which he or his personal
representative shall be entitled, shall be sold and transferred as hereinafter
provided: The Company shall purchase from the Executive’s personal
representative, and the Executive’s personal representative shall sell to the
Company, all of the Executive’s shares of stock at the price per share set forth
in paragraph "(2)" hereof.


(2)  Purchase Price.  The purchase price shall be the book value, as that term
is defined herein at paragraph (d) hereof, of the shares as at the date of the
Executive’s death, which shall be binding on both parties.


(3) Terms of Payment.  The Company shall pay to the personal representative of
the Executive the purchase price as hereinabove determined in the following
manner:


(i) By payment of the entire available proceeds from any insurance policy
maintained as provided for in Paragraph "7" of this agreement within thirty (30)
days of receipt thereof by the Company (unless a personal representative has not
yet been appointed, in which case payment shall be made within ten (10) days of
any subsequent appointment) and the balance, to the extent there is any, in
equal monthly installments over a period of three (3) years.  The first such
installment shall be paid within thirty (30) days following payment of the
available proceeds, and the remaining installments at consecutive monthly
intervals thereafter, until paid, together with interest at the then prevailing
prime rate plus three and one half (3 ½) points, payable with each installment
of principal, as hereinbefore provided.


(ii) The said installment payments shall be evidenced by a series of thirty-six
(36) negotiable, self-amortized, acceleratable, promissory notes made by the
Company, which notes are to be delivered to the personal representative of the
Executive at the time of payment of the available proceeds.  The notes shall
bear interest at the then prevailing prime rate plus three and one half (3 ½)
points and shall provide that the Company shall have the privilege of prepayment
of all or any part of the purchase price upon Ten (10) days prior written
notice, and that a default in the payment of any note after the expiration of
fifteen (15) days grace period shall cause the remaining unpaid notes to become
due and payable herewith.


(iii) The other Stockholder shall guarantee payment of the purchase price and
interest, and any notes to be delivered hereunder shall bear the endorsement of
the other Stockholders who shall not be discharged from such liability by reason
of the subsequent extension, modification or renewal of such promissory notes or
any of them.


(4)  Failure of Corporation to Purchase. If the Company, for any reason
whatsoever, shall fail or refuse to purchase all of the shares of the Executive,
then, and in such case, the obligation to purchase shall be deemed assumed by
the other Stockholder for the purpose of assuring the estate of the Executive
that his stock shall be purchased.  The other Stockholder shall thereupon assume
the Company’s obligations to purchase and to make payment for the Executive’s
shares of stock as if said other Stockholder had assumed that obligation in the
first place.


 
 

--------------------------------------------------------------------------------

 
(c)  Life Insurance applied to Payment.  Upon the death of the Executive, all
the proceeds of the policies insuring his life, if any, shall be collected and
applied by the Company to the payment of the purchase price of the Executive’s
stock.  In the event that the purchase price is in excess of the insurance
proceeds, the balance of the purchase price shall be paid as appears in
Paragraph (b)(3) herein. In the event that the insurance proceeds are equal to
or exceed the purchase price, the Company shall turn over to the representative
of the Executive the entire proceeds of life insurance in full payment of his
stock in the Corporation.


(d)  Purchase Price


(1)  The purchase price of any stock of the Company sold, purchased or retired
pursuant to any provision of this Agreement shall be determined based on the
book value of the Company.


(2)  The term “book value” as it is used in this Agreement shall mean the book
value of the shares of the Company as determined by a certified public
accountant then engaged by the Company, using generally accepted accounting
principles and appraisals of fair market value of fixed assets or real property
owned by the Company.  In the event of either a buy-out, or any other repurchase
of shares as provided for in this agreement, the fair market value of fixed
assets or real property owned by the Company shall be as agreed and determined
by the other Stockholder.  In the event that the other Stockholder is in
disagreement over the fair market value of fixed assets or real property owned
by the Company, then the other Stockholder shall have the fixed assets or real
property owned by the Company appraised at his sole cost and expense, and the
fair market value of fixed assets or real property owned by the Company will be
determined by the other Stockholders appraisal.


(3)  No allowance of any kind shall be made for good will, trade name or similar
intangible asset(s).


(e)  Involuntary Assignments


(1)  In the event that the Executive shall be divested of title to his shares of
capital stock by involuntary sale, assignment or transfer, (as, for example, but
without limiting the generality thereof, by sale under levy of attachment or
execution, or sale in connection with bankruptcy or other court process) or
transfer to a spouse in satisfaction of marital rights in connection with a
separation or divorce, the person, firm or corporation acquiring such stock
(hereinafter called the “Judicial Assignee"), shall take and hold such shares of
capital stock subject to all the restrictions, obligations and disabilities as
was the Executive.


(2)  Within thirty (30) days after such stock is transferred to the Judicial
Assignee on the books of the Company, if such transfer be deemed proper by the
Company, the Company may (but shall not be obligated to), by written notice
given to the Judicial Assignee, elect to purchase from the Judicial Assignee the
stock so acquired by him or her for:


(i)           The same amount as the Judicial Assignee shall have paid for such
stock, or
 
 
 

--------------------------------------------------------------------------------

 
(ii)           The book value of each share as determined in accordance with
this Agreement, whichever amount is smaller, i.e., either the amount paid or
book value.  If the Company elects to purchase such stock from the Judicial
Assignee, the Company may pay for such stock in ten (10) annual installments,
the first of which shall be due and payable within thirty (30) days after the
Company gives notice to the Judicial Assignee, as aforesaid.  The Judicial
Assignee, upon the making of the first payment by the Company, shall
simultaneously therewith deliver his shares of stock to the Company’s attorney
who shall thereupon certify, in writing, that he is holding said stock in escrow
pending the full payment of the purchase price.  The Judicial Assignee shall
have no voice in the management of the Company at any time after the payment of
the first installment.


(f) Delivery of Stock


(1)  The Executive, Executive’s personal representative, Judicial Assignee,
whichever the seller shall be, shall deposit the stock sold in escrow with a
person who is mutually acceptable to the Purchaser and Seller.  The stock shall
be duly endorsed in blank for transfer and shall be accompanied by all other
documents necessary for an effective transfer. The escrow agent shall hold such
stock endorsed in blank.


(2)  Upon proof of payment in full of the note of the Purchaser given to the
Seller under this Agreement, the escrow agent shall turn over to the Purchaser
all of the shares deposited with him without any notice or further consent from
the Seller, duly endorsed for transfer, with the necessary documentary stamps
duly affixed and canceled.


(3)  The fees and all other expenses of the escrow agent shall be paid one-half
by the Purchaser and one-half by the Seller.


(4)  The stock held in escrow shall, in no instance, be entitled to be voted,
except that if the is not in default in the payment of any installment of
principal and interest, such Purchaser shall have the right to vote the stock on
deposit with the escrow agent, and the escrow agent and the Seller shall, on
demand, execute and deliver an effective proxy or proxies in favor of the
Purchaser whenever demand is made upon them for such proxy or proxies by the
Purchaser.  Upon default in the payment of any installment of principal or
interest, the Purchaser shall not be entitled to vote such stock until such
default is cured.


(5)  In the event of a sale of the majority of the stock of the Executive during
his lifetime in one single transaction(s), the Executive shall, upon the
purchase of all his stock, be deemed to have resigned as a Director and from any
office in the Company held by him at the time and agrees to sign, execute and
deliver to the Company any and all instruments, including, but without limiting
the generality thereof, resignations and other documents that may be necessary
to effectuate the foregoing.
 
(g)  Right of Executive to Sell Shares to the Company upon Disability or
Involuntary Termination Without Cause.
 
(a) Put Option: If Executive at any time from the date of this Agreement shall
become Disabled or be terminated without Cause, Executive shall have the right
and option (the "Put Option") to sell any or all of the Shares to the Company at
a price per Share equal as defined in Section 10(d).
 
(b) Exercise of Put Option and Closing.  Executive may exercise the Put Option
by delivering to the Company written notice of exercise within sixty days after
the termination of the employment of Executive giving rise to the Put Option as
set forth in Section (g) (a) above. Such notice shall specify the number of
Shares to be sold. If and to the extent the Put Option is not so exercised
within such sixty-day period, the Put option shall automatically expire and
terminate effective upon the expiration of such sixty days period. At the time
of delivery of notice of the exercise of the Put Option, Executive shall tender
to the Company at its principal offices the certificate or certificates
representing the Shares which the Company is obligated to purchase, duly
endorsed in blank by Executive or with duly endorsed stock powers attached
thereto, all in form suitable for the transfer of such Shares to the
Company.  Within ten (10) days of its receipt of the notice and such Shares, the
Company shall deliver to Executive a check in the amount of the Fair Value of a
Share multiplied by the number of Shares being sold. The purchase price may be
payable, at the option of the Company, in cancellation of all or a portion of
any outstanding indebtedness of Executive to the Company or in cash (by bank or
cashier's check) or both.
 
 
 

--------------------------------------------------------------------------------

 
(c)  Right of Company to Delay Payment.  If at any time the Company is unable to
repurchase Shares pursuant to the provisions of this Section or if it is
determined by the Board of Directors of the Company in their good-faith judgment
that the payment of the entire purchase price of such Shares pursuant to this
Section would be deleterious to the financial position of the Company, the
Company may elect to defer payment of all or a portion of such purchase price
(but not any amounts then payable by the cancellation of outstanding
indebtedness of Executive to the Company). Such deferred portion of the purchase
price shall thereafter be payable in five (5) equal annual installments
beginning on the date on which such purchase price was to be paid but for the
effect of this paragraph (c). The outstanding amount of such installments shall
bear interest at a floating rate equal to 5% per annum and such interest shall
be payable annually in arrears on each date that an installment of principal is
owing. The Company may prepay its obligations under this paragraph (c) in whole
or in part at any time, with such prepayments being applied first to interest
accrued but unpaid to the date of such prepayment and thereafter to installments
of principal in inverse order of their maturity. For so long as any interest or
principal remains owing under this paragraph (c), the Company shall not make any
distribution or dividend to the holders of its Common Stock.
 
10.           Ownership in Company.  All ideas, inventions, trademarks, and
other developments or improvement conceived by Executive, alone or with others,
during the term of employment, whether or not during working hours, that are
within the scope of Company's business operations, or that relate to any Company
or Company Subsidiaries work or projects, are the exclusive property of the
Company. Executive agrees to assist the Company and Company Subsidiaries, at its
expense, to obtain patents on any patentable ideas, inventions, trademarks, and
other developments, and agrees to execute all documents necessary to obtain the
patents in the name of the Company or Company Subsidiaries.


11.           Nondisclosure.  Executive shall be dealing with Company's
confidential information, inventions, trade secrets, and processes which are
Company's sole and exclusive property.  Executive agrees that Executive shall
neither disclose to anyone, directly or indirectly, without the prior written
consent of the Company, Company's confidential information nor will Executive
use said confidential information outside the scope of Executive’s employment.
All documents that Executive prepares and all confidential information provided
to Executive as a result of or related to Executive’s employment shall, at all
times, remain the exclusive property of the Company, and will remain in
Company's possession on its premises. Under no circumstances, may Executive
remove any confidential information or documents from Company's premises.


12.           Client Information.  The Executive acknowledges that the list of
the Company's Clients and Brokers, as the Company may determine from time to
time, is a valuable, special, and unique asset of the Company's business. The
Executive shall not, during and after the term of his employment, disclose all
or any part of the Executive's customer list to any person, firm, corporation,
association, or other entity for any reason or purpose. In the event of the
Executive's breach or threatened breach of this paragraph, the Company shall be
entitled to a preliminary restraining order and an injunction restraining and
enjoining the Executive from disclosing all or any part of the Company's Client
list and from rendering any services to any person, firm, corporation,
association, or other entity to whom all or any part of such list has been, or
is threatened to be, disclosed. In addition to or in lieu of the above, the
Company may pursue all other remedies available to the Company for such breach
or threatened breach, including the recovery of damages from the Executive.


 
 

--------------------------------------------------------------------------------

 
13.           Trade Secrets.
 
(a)  The parties acknowledge and agree that during the term of this agreement
and in the course of the discharge of Executive’s duties hereunder, Executive
shall have access to and become acquainted with financial, personnel, sales,
scientific, technical and other information regarding formulas, patterns,
compilations, programs, devices, methods, techniques, operations, plans and
processes that are owned by Company, actually or potentially used in the
operation of Company's business, or obtained from third parties under an
agreement of confidentiality, and that such information constitutes Company's
''trade secrets.''
 
(b)  Executive specifically agrees that Executive shall not misuse,
misappropriate, or disclose in writing, orally or by electronic means, any trade
secrets, directly or indirectly, to any other person or use them in any way,
either during the term of this agreement or at any other time thereafter, except
as is required in the course of Executive’s employment.
 
(c)  Executive acknowledges and agrees that the sale or unauthorized use or
disclosure in writing, orally or by electronic means, of any of Company's trade
secrets obtained by Executive during the course of Executive’s employment under
this agreement, including information concerning Company's actual or potential
work, services, or products, the facts that any such work, services, or products
are planned, under consideration, or in production, as well as any descriptions
thereof, constitute unfair competition. Executive promises and agrees not to
engage in any unfair competition with Company, either during the term of this
Agreement or at any other time thereafter
 
(d)  Executive further agrees that all files, records, documents, drawings,
specifications, equipment, software, and similar items whether maintained in
hard copy or on-line relating to Company's or Company Subsidiaries’ business,
whether prepared by Executive or others, are and shall remain exclusively the
property of Company and that they shall be removed from the premises or, if kept
on-line, from the computer systems of Company only with the express prior
written consent of the Company.


14.           Use of Executive’s Name.
 
(a) Company shall have the right to use the name of Executive as part of the
trade name or trademark of Company if it should be deemed advisable to do so.
Any trade name or trademark, of which the name of Executive is a part, that is
adopted by Company during the employment of Executive may be used thereafter by
Company for as long as Company deems advisable.
 
(b) Executive shall not, either during the term of this Agreement or at any time
thereafter, use or permit the use of Executive’s name in the trade name or
trademark of any other enterprise if that other enterprise is engaged in a
business similar in any respect to that conducted by Company, unless that trade
name or trademark clearly indicates that the other enterprise is a separate
entity entirely distinct from and not to be confused with Company and unless
that trade name or trademark excludes any words or symbols stating or suggesting
prior or current affiliation or connection by that other enterprise or its
employees with Company.


 
 

--------------------------------------------------------------------------------

 
15.           Nontransferability.  Neither Executive, Executive’s spouse, nor
their estates shall have any right to commute, anticipate, encumber or dispose
of any payment under this Agreement.  Such payments and accompanying rights are
nonassignable and nontransferable, expect as otherwise specifically provided for
in this Agreement.


16.           Breach of the Agreement.  In the event of any claimed breach of
this Agreement, the party claimed to have committed the breach will be entitled
to written notice of the alleged breach and a period of ten (10) days in which
to remedy such breach. Executive acknowledges and agrees that a breach of any of
the covenants contained in this Agreement will result in irreparable and
continuing harm to the Company for which there will be no adequate remedy at
law. The Company will be entitled to preliminary and permanent injunctive relief
to restrain Executive from violating the terms and conditions of this Agreement
in addition to other available remedies, at law and in equity.
 
(1) Executive acknowledges that: (i) compliance with Paragraphs 2(e), (f), and
(g) is necessary to protect the Company's business and good will; (ii) a breach
of those Paragraphs will irreparably and continually damage Company; and (iii)
an award of money damages will not be adequate to remedy such harm.
 
(2) Consequently, Executive agrees that, in the event he breaches or threatens
to breach any of these covenants, Company shall be entitled to both: (i) a
preliminary or permanent injunction in order to prevent the continuation of such
harm; and (ii) money damages, insofar as they can be determined, including,
without limitation, all reasonable costs and attorneys' fees incurred by the
Company in enforcing the provisions of this Agreement. Nothing in this
Agreement, however, shall prohibit Company from also pursuing any other remedy.
 
(3) If, after the expiration of the two (2) year period referred to in Paragraph
2(e) hereof, Executive becomes affiliated with any business that competes with
Company, either as a shareholder, manager, partner, creditor, employee,
consultant, agent or independent contractor, or a customer or account of Company
becomes a customer or account of the competing business with which Executive is
affiliated, this fact shall be presumptive evidence that Executive has breached
the terms of this Agreement, and the burden of proving otherwise shall rest upon
Executive.
 
(4) As money damages for the period of time during which Executive violates
these covenants, Company shall be entitled to recover the full amount of any
fees, compensation, or other remuneration earned by Executive as a result of any
such breach.


17.           Binding Effect.  This Agreement shall inure to the benefit of, and
be binding upon, the Company, its successors and assigns, including without
limitation, any person, partnership, company or corporation which may acquire
substantially all of the Company’s assets or business or with or into which the
Company may be liquidated, consolidated or otherwise combined.  In addition,
this Agreement shall inure to the benefit of, and be binding upon, Executive,
Executive’s heirs, distributes and personal representatives.


18.           Waiver.  The failure of either party to insist in any one or more
instances upon performance of any term or condition of this Agreement shall not
be construed as a waiver of future performance.  The obligations of either party
with respect to such term, covenant or condition shall continue in full force
and effect.


 
 

--------------------------------------------------------------------------------

 
19.           Notice.  Any notice given hereunder shall be in writing and
delivered or mailed by first class mail and either reputable overnight delivery
service or registered certified mail return receipt requested to the parties at
the following addresses:


Company:             Roadships Holdings, Inc.
284W Millbrook Road
Raleigh NC 27609
919-846-5229


Executive:              Robert George McClelland
83 Fig Tree Drive
Goonellabah
NSW Australlia


20.           Entire Agreement.  This Agreement supersedes all previous
agreements between Executive and Company and contains the entire understanding
and agreement between the parties with respect to its subject matter.  This
Agreement cannot be amended, modified or supplemented in any respect except by a
subsequent written agreement entered into by both Executive and Company.


21.           Headings.  Headings in this Agreement are for convenience purposes
only and shall not be used to interpret or construe its provisions.


22.           Governing Law.  This Agreement shall be construed in accordance
with and be governed by the laws of the State of Delaware.


23.           Arbitration.  Any dispute or claim arising from or in any way
related to this agreement shall be settled by arbitration in Delaware at the
option of Company. All arbitration shall be conducted in accordance with the
rules and regulations of the American Arbitration Association ("AAA"). AAA shall
designate a panel of three arbitrators from an approved list of arbitrators
following both parties' review and deletion of those arbitrators on the approved
list having a conflict of interest with either party. Each party shall pay its
own expenses associated with such arbitration.  A demand for arbitration shall
be made within a reasonable time after the claim, dispute or other matter has
arisen and in no event shall such demand be made after the date when institution
of legal or equitable proceedings based on such claim, dispute or other matter
in question would be barred by the applicable statutes of limitations.  The
decision of the arbitrators shall be rendered within sixty (60) days of
submission of any claim or dispute, shall be in writing and mailed to all the
parties included in the arbitration.  The decision of the arbitrator shall be
binding upon the parties and judgment in accordance with that decision may be
entered in any court having jurisdiction thereof.


24.           Severability.  If any provision of this Agreement is held to be
illegal or invalid by a court of competent jurisdiction, such provision shall be
deemed to be severed and deleted and neither such provision, nor its severance
and deletion, shall affect the validity of the remaining provisions.


 
 

--------------------------------------------------------------------------------

 
IN WITNESS HEREOF, the parties have executed this Agreement the day and year
above written.


Executive
Company
       
/s/ Robert George McClelland
 /s/ Michael Nugent
Robert George McClelland
Roadships Holdings, Inc.
 
By: Michael Nugent, President
   
Corporate Seal
 
Attest:
     
/s/ Michael Norton-Smith
 


 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 